                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA         :
                                 :                      Case No. 2:18-CV-1456
          Plaintiff,             :
                                 :                      JUDGE ALGENON L. MARBLEY
     v.                          :
                                 :                      Magistrate Judge Chelsey M. Vascura
HANJIN TRANSPORTATION CO., LTD., :
                                 :
          Defendant.             :

  FINAL JUDGMENT AS TO DEFENDANT HANJIN TRANSPORTATION CO., LTD.

       WHEREAS Plaintiff, United States of America, filed its Complaint on November 14,

2018, the United States and Defendant Hanjin Transportation Co., Ltd. (“Hanjin”), by their

respective attorneys, have consented to the entry of this Final Judgment without trial or

adjudication of any issue of fact or law;

       WHEREAS, on such date as may be determined by the Court, Hanjin will plead guilty

pursuant to Fed. R. Crim. P. 11(c)(1)(C) (the “Plea Agreement”) to an Information to be filed in

United States v. Hanjin Transportation Co., Ltd. [to be assigned] (S.D. Ohio) (the “Criminal

Action”) that will allege a violation of Section 1 of the Sherman Act, 15 U.S. C. § 1, relating to

the same events giving rise to the allegations described in the Complaint;

       WHEREAS, this Final Judgment does not constitute any evidence against or admission

by any party regarding any issue of fact or law;

       NOW, THEREFORE, before the taking of any testimony and without trial or final

adjudication of any issue of fact or law herein, and upon consent of the parties hereto, it is hereby

ORDERED, ADJUDGED, AND DECREED:
                                       I.      JURISDICTION

       This Court has jurisdiction of the subject matter of this action and each of the parties

consenting hereto. The Complaint states a claim upon which relief may be granted to the United

States against Hanjin under Section 1 of the Sherman Act, 15 U.S.C. §1.

                                 II.           APPLICABILITY

       This Final Judgment applies to Hanjin, as defined above, and all other persons in active

concert or participation with any of them who receive actual notice of this Final Judgment by

personal service or otherwise.

                                        III.    PAYMENT

       Hanjin shall pay to the United States within ten (10) business days of the entry of this

Final Judgment the amount of six million, one hundred eighty-two thousand dollars

($6,182,000), less the amount paid (excluding any interest) pursuant to the settlement agreement

attached hereto as Attachment 1, to satisfy all civil antitrust claims alleged against Hanjin by the

United States in the Complaint. Payment of the amount ordered hereby shall be made by wire

transfer of funds or cashier’s check. If the payment is made by wire transfer, Hanjin shall

contact Janie Ingalls of the Antitrust Division’s Antitrust Documents Group at (202) 514-2481

for instructions before making the transfer. If the payment is made by cashier’s check, the check

shall be made payable to the United States Department of Justice and delivered to: Janie Ingalls,

United States Department of Justice Antitrust Division, Antitrust Documents Group, 450 5th

Street, NW, Suite 1024, Washington, D.C. 20530. In the event of a default in payment, interest at

the rate of eighteen (18) percent per annum shall accrue thereon from the date of default to the

date of payment.




                                                   2
                                    IV.   COOPERATION

       Hanjin shall cooperate fully with the United States regarding any matter about which

Hanjin has knowledge or information relating to any ongoing civil investigation, litigation, or

other proceeding arising out of any ongoing federal investigation of the subject matter discussed

in the Complaint (hereinafter, any such investigation, litigation, or proceeding shall be referred to

as a “Civil Federal Proceeding”).

       The United States agrees that any cooperation provided in connection with the Plea

Agreement and/or pursuant to the settlement agreement attached hereto as Attachment 1 will be

considered cooperation for purposes of this Final Judgment, and the United States will use its

reasonable best efforts, where appropriate, to coordinate any requests for cooperation in

connection with the Civil Federal Proceeding with requests for cooperation in connection with the

Plea Agreement and the settlement agreement attached hereto as Attachment 1, so as to avoid

unnecessary duplication and expense.

       Hanjin’s cooperation shall include, but not be limited to, the following:

   (a) Upon request, completely and truthfully disclosing and producing, to the offices of the

       United States and at no expense to the United States, copies of all non-privileged

       information, documents, materials, and records in its possession (and for any foreign-

       language information, documents, materials, or records, copies must be produced with an

       English translation), regardless of their geographic location, about which the United

       States may inquire in connection with any Civil Federal Proceeding, including but not

       limited to all information about activities of Hanjin and present and former officers,

       directors, employees, and agents of Hanjin;

   (b) Making available in the United States, at no expense to the United States, its present

       officers, directors, employees, and agents to provide information and/or testimony as
                                                 3
       requested by the United States in connection with any Civil Federal Proceeding,

       including the provision of testimony in trial and other judicial proceedings, as well as

       interviews with law enforcement authorities, consistent with the rights and privileges of

       those individuals;

   (c) Using its best efforts to make available in the United States, at no expense to the United

       States, its former officers, directors, employees, and agents to provide information and/or

       testimony as requested by the United States in connection with any Civil Federal

       Proceeding, including the provision of testimony in trial and other judicial proceedings, as

       well as interviews with law enforcement authorities, consistent with the rights and

       privileges of those individuals;

   (d) Providing testimony or information necessary to identify or establish the original

       location, authenticity, or other basis for admission into evidence of documents or physical

       evidence produced by Hanjin in any Civil Federal Proceeding as requested by the United

       States; and

   (e) Completely and truthfully responding to all other inquiries of the United States in

       connection with any Civil Federal Proceeding.

       However, notwithstanding any provision of this Final Judgment, Hanjin is not required

to: (1) request of its current or former officers, directors, employees, or agents that they forgo

seeking the advice of an attorney nor that they act contrary to that advice; (2) take any action

against its officers, directors, employees, or agents for following their attorney’s advice; or (3)

waive any claim of privilege or work product protection.

       The obligations of Hanjin to cooperate fully with the United States as described in this

Section shall cease upon the conclusion of all Civil Federal Proceedings (which may include



                                                  4
Civil Federal Proceedings related to the conduct of third parties), including exhaustion of all

appeals or expiration of time for all appeals of any Court ruling in each such Civil Federal

Proceeding, at which point the United States will provide written notice to Hanjin that its

obligations under this Section have expired.

                       V.       ANTITRUST COMPLIANCE PROGRAM

       A.      Within thirty (30) days after entry of this Final Judgment, Hanjin shall appoint an

Antitrust Compliance Officer and identify to the United States his or her name, business address,

telephone number, and email address. Within forty-five (45) days of a vacancy in the Antitrust

Compliance Officer position, Hanjin shall appoint a replacement, and shall identify to the United

States the Antitrust Compliance Officer’s name, business address, telephone number, and email

address. Hanjin’s initial or replacement appointment of an Antitrust Compliance Officer is

subject to the approval of the United States, in its sole discretion.

       B.      The Antitrust Compliance Officer shall institute an antitrust compliance program

for the company’s employees and directors with responsibility for bidding for any contract with

the United States. The antitrust compliance program shall provide at least two hours of training

annually on the antitrust laws of the United States, such training to be delivered by an attorney

with relevant experience in the field of United States antitrust law.

       C.      Each Antitrust Compliance Officer shall obtain, within six months after entry of

this Final Judgment, and on an annual basis thereafter, on or before each anniversary of the entry

of this Final Judgment, from each person subject to Paragraph V.B of this Final Judgment, and

thereafter maintaining, a certification that each such person has received the required two hours

of annual antitrust training.




                                                   5
       D.      Each Antitrust Compliance Officer shall communicate annually to all employees

that they may disclose to the Antitrust Compliance Officer, without reprisal, information

concerning any potential violation of the United States antitrust laws.

       E.      Each Antitrust Compliance Offer shall provide to the United States within six

months after entry of this Final Judgment, and on an annual basis thereafter, on or before each

anniversary of the entry of this Final Judgment, a written statement as to the fact and manner of

Hanjin’s compliance with Section V of this Final Judgment.

                       VI.        RETENTION OF JURISDICTION

       This Court retains jurisdiction to enable any of the parties to this Final Judgment to apply

to this Court at any time for further orders and directions as may be necessary or appropriate to

carry out or construe this Final Judgment, to modify or terminate any of its provisions, to enforce

compliance, and to punish violations of its provisions.

                   VII.      ENFORCEMENT OF FINAL JUDGMENT

       A.      The United States retains and reserves all rights to enforce the provisions of this

Final Judgment, including the right to seek an order of contempt from the Court. Hanjin agrees

that in any civil contempt action, any motion to show cause, or any similar action brought by the

United States regarding an alleged violation of this Final Judgment, the United States may

establish a violation of the decree and the appropriateness of any remedy therefor by a

preponderance of the evidence, and Hanjin waives any argument that a different standard of

proof should apply.

       B.      The Final Judgment should be interpreted to give full effect to the procompetitive

purposes of the antitrust laws and to restore all competition the United States alleged was harmed

by the challenged conduct. Hanjin agrees that they may be held in contempt of, and that the

Court may enforce, any provision of this Final Judgment that, as interpreted by the Court in light

                                                 6
of these procompetitive principles and applying ordinary tools of interpretation, is stated

specifically and in reasonable detail, whether or not it is clear and unambiguous on its face. In

any such interpretation, the terms of this Final Judgment should not be construed against either

party as the drafter.

        C.      In any enforcement proceeding in which the Court finds that Hanjin has violated

this Final Judgment, the United States may apply to the Court for a one-time extension of this

Final Judgment, together with such other relief as may be appropriate. In connection with any

successful effort by the United States to enforce this Final Judgment against Hanjin, whether

litigated or resolved prior to litigation, Hanjin agrees to reimburse the United States for the fees

and expenses of its attorneys, as well as any other costs including experts’ fees, incurred in

connection with that enforcement effort, including in the investigation of the potential violation.

                        VIII.   EXPIRATION OF FINAL JUDGMENT

        Unless this Court grants an extension, this Final Judgment shall expire seven (7) years from

the date of its entry, except that after five (5) years from the date of its entry, this Final Judgment

may be terminated upon notice by the United States to the Court and Hanjin that the continuation

of the Final Judgment no longer is necessary or in the public interest.

                        IX.     PUBLIC INTEREST DETERMINATION

        Entry of this Final Judgment is in the public interest. The parties have complied with the

requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16, including making

copies available to the public of this Final Judgment, the Competitive Impact Statement, and any




                                                  7
ATTACHMENT 1
